DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 9/13/2022; claims 1 – 5 and 7 - 15 are pending; claim 6 has been cancelled.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5 and 7 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 14 are directed to a method for adapting the visual and/or visual motor behavior of a person (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: … providing an optical parameter characterizing an optical system, the optical system being configured to equip the person; providing a person visual parameter indicative of a visual parameter of the person relative to a given visual or visual-motor behaviour of the person; providing a target value for the person visual parameter related to the optical parameter; modifying a reference visual or visual-motor behaviour of the person so as to define a modified visual or visual-motor behaviour of the person by providing a visual or visual-motor training to the person; assessing the person visual parameter for the modified visual or visual-motor behaviour of the person; determining a suitable visual or visual-motor behaviour for the person equipped with the optical system by repeating the modifying and assessing so as to minimize the difference between the assessed person visual parameters and the target value; adapting the visual or visual-motor behaviour of the person equipped with the optical system based on the suitable visual or visual-motor behavior; and measuring the person visual parameter of the person relative to at least one visual or visual-motor behaviour of the person. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic circuity (Claim 14).  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind, for instance by an ophthalmologist may perform all the claim steps.  Note that claimed method steps akin to mental observations, evaluations, and judgements.  The mere nominal recitation of at least one circuitry performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claim 1 does not explicitly include any additional elements.  Claim 14 recites the additional elements of: circuitry.   It is particularly noted that the use of a circuitry "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a circuitry, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding the limitation: circuitry, Applicant’s specification has not clearly described the term “circuitry”.  Applicant’s specification recites a component resemble a circuitry; for example, in para. [0001], the “causes the processor to carry out the steps of the methods according to the invention”.  There is no indication in the Specification that Applicant have achieved an advancement or improvement in circuitry /  computer / processor technology.   Dependent claims 2 – 5, 7 – 13 and 15  inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 – 9 and 11 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 11 – 12 recite “efficiency of the visual or visual-motor behaviour”. The phrase “efficiency of the visual or visual-motor behaviour” is not a term known in the art and Applicant’s own specification has not clearly set forth the specific steps to determine the efficiency of a subject’s eye sight.  One of an ordinary skill in the art would not have performed the step of measure efficiency of the subject’s vision.  
Claim 7 recites “the measured value of the person visual parameter is compared to a scale to define a person visual index”.  Applicant’s specification has not clearly set forth the specific steps to define a person visual index.  The phrases “a scale” and “visual index” are not terms known in the art.
Claim 9 recites “flexibility of the person visual parameter”.  Applicant’s specification has not clearly set forth the specific steps to define flexibility.  The phrase “flexibility … visual parameter” is not term known in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5 and 7 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samec et al. (US 2017/0017083 A1).
Re claims 1, 14:
Claim 1: Samec teaches a method for adapting the visual or visual- motor behaviour of a person (Samec, Abstract), the method comprising: 
providing an optical parameter characterizing an optical system, the optical system being configured to equip the person (Samec, fig. 10A, 1002, “Determine a user’s optical prescription”; fig. 11, 1102; fig. 12, 1212; fig. 15, 1502; fig. 17, 1762; Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”); 
providing a person visual parameter indicative of a visual parameter of the person relative to a given visual or visual-motor behaviour of the person (Samec, Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”; [1528], “the ophthalmic system may dynamically identify a first optical prescription at a first time and adjust the vision correction based on that prescription, and identify a second optical prescription at a second time and adjust the vision correction based on that second prescription”; [1784], “the ophthalmic system may go through an eye-prescription configurator program to determine vision defects”); 
providing a target value for the person visual parameter related to the optical parameter (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713]; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”); 
modifying a reference visual or visual-motor behaviour of the person so as to define a modified visual or visual-motor behaviour of the person by providing a visual or visual-motor training to the person (Samec, [0230], “re-train to gradually align the convergence point of both eyes”;  [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713], “the same process may be repeated for both eyes (e.g., both eyes can be treated together applying the same correction to each eye or individually applying different correction to the left and right eyes”; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”); 
assessing the person visual parameter for the modified visual or visual-motor behaviour of the person (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713], “the same process may be repeated for both eyes (e.g., both eyes can be treated together applying the same correction to each eye or individually applying different correction to the left and right eyes”; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”); 
determining a suitable visual or visual-motor behaviour for the person equipped with the optical system by repeating the modifying and assessing so as to minimize the difference between the assessed person visual parameters and the target value (Samec, [01604], “the ophthalmic system can use the wearer's performance during testing as feedback to make adjustments to the treatment protocol”; [1468], “a treatment protocol may be devised in order to "train" the weak eye, by providing increased stimulation to the weak eye in comparison to the strong eye”; [1855], “the augmented reality device can use the described photo-refraction functionality to track performance or behavior of the eye of the wearer. This can be used to provide feedback to one or more testing protocols and/or corrective protocols. The feedback can be used to assess performance of the wearer, improvements or degradations in the vision of the wearer, track fatigue of the wearer, and the like”; [1817], “prescription to correct identified vision defects”); 
adapting the visual or visual-motor behaviour of the person equipped with the optical system based on the suitable visual or visual-motor behavior (Samec, [0017], “wherein the image is modified by a wavefront correction based on an optical prescription for the eye”; [01517], “the mapping table may comprise an association of different optical prescriptions to different image modification programs. For example, for a given optical prescription of the user, the mapping table may list an image modification program configured to compensate for the vision defects as defined by the optical prescription”; [1528], “the ophthalmic system may implement dynamic vision correction by initiating an eye-prescription configurator program”); and  
measuring the person visual parameter of the person relative to at least one visual or visual-motor behaviour of the person, the person visual parameter comprising a visual-motor parameter indicative of the visual-motor behaviour of the person (Samec, Abstract, “detect a physiological parameter of the user’s body, including their eyes”; [0003], “diagnosing, monitoring, and treating health conditions and ailments, including ophthalmic as well as other conditions and ailments”; [0142], “the orientation of the gaze”; [0177], “focal length”; [0020] – [0022], “myopia”, “hyperopia”, “Astigmatism”; [01520], “the ophthalmic system may modify the color, magnification, shape, intensity, and/or distortion to correct for defects in the eye”; [01350], “performance characteristics of the eye that are outside the target performance range”; orientation, focal length, myopia, shape, distortion … performance characteristics are visual parameters of a person).  

Claim 14: A system for adapting the visual or visual- motor behaviour of a person (Samec, Abstract), the system comprising:
circuitry configured to: 
receive an optical parameter of an optical system, the optical system being intended to equip the person (Samec, fig. 10A, 1002, “Determine a user’s optical prescription”; fig. 11, 1102; fig. 12, 1212; fig. 15, 1502; fig. 17, 1762; Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”), 
receive a person visual parameter indicative of a visual parameter of the person relative to a given visual or visual-motor behaviour of the person (Samec, Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”; [1528], “the ophthalmic system may dynamically identify a first optical prescription at a first time and adjust the vision correction based on that prescription, and identify a second optical prescription at a second time and adjust the vision correction based on that second prescription”; [1784], “the ophthalmic system may go through an eye-prescription configurator program to determine vision defects”), 
receive a target value for the person visual parameter related to the optical parameter (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713]; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”); 
modify a reference visual or visual-motor behaviour of the person so as to define a modified visual or visual-motor behaviour of the person by providing a visual or visual-motor training to the person (Samec, [0230], “re-train to gradually align the convergence point of both eyes”;  [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713], “the same process may be repeated for both eyes (e.g., both eyes can be treated together applying the same correction to each eye or individually applying different correction to the left and right eyes”; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”) (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713], “the same process may be repeated for both eyes (e.g., both eyes can be treated together applying the same correction to each eye or individually applying different correction to the left and right eyes”; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”);
assess the person visual parameter for the modified visual or visual- motor behaviour of the person (Samec, [01604], “the ophthalmic system can use the wearer's performance during testing as feedback to make adjustments to the treatment protocol”; [1468], “a treatment protocol may be devised in order to "train" the weak eye, by providing increased stimulation to the weak eye in comparison to the strong eye”; [1855], “the augmented reality device can use the described photo-refraction functionality to track performance or behavior of the eye of the wearer. This can be used to provide feedback to one or more testing protocols and/or corrective protocols. The feedback can be used to assess performance of the wearer, improvements or degradations in the vision of the wearer, track fatigue of the wearer, and the like”; [1817], “prescription to correct identified vision defects”); 
determine a suitable visual or visual-motor behaviour for the person equipped with the optical system among the modified visual or visual-motor behaviours (Samec, [0017], “wherein the image is modified by a wavefront correction based on an optical prescription for the eye”; [01517], “the mapping table may comprise an association of different optical prescriptions to different image modification programs. For example, for a given optical prescription of the user, the mapping table may list an image modification program configured to compensate for the vision defects as defined by the optical prescription”; [1528], “the ophthalmic system may implement dynamic vision correction by initiating an eye-prescription configurator program”); 
repeat the modification of the reference visual or visual-motor behaviour of the person and the assessment of his/her corresponding person visual parameter so as to minimize the difference between the assessed person visual parameters and the target value (Samec, [01604], “the ophthalmic system can use the wearer's performance during testing as feedback to make adjustments to the treatment protocol”; [1468], “a treatment protocol may be devised in order to "train" the weak eye, by providing increased stimulation to the weak eye in comparison to the strong eye”; [1855], “the augmented reality device can use the described photo-refraction functionality to track performance or behavior of the eye of the wearer. This can be used to provide feedback to one or more testing protocols and/or corrective protocols. The feedback can be used to assess performance of the wearer, improvements or degradations in the vision of the wearer, track fatigue of the wearer, and the like”; [1817], “prescription to correct identified vision defects”); 
adapt the visual or visual-motor behaviour of the person equipped with the optical system based on the suitable visual or visual-motor behavior (Samec, [0017], “wherein the image is modified by a wavefront correction based on an optical prescription for the eye”; [01517], “the mapping table may comprise an association of different optical prescriptions to different image modification programs. For example, for a given optical prescription of the user, the mapping table may list an image modification program configured to compensate for the vision defects as defined by the optical prescription”; [1528], “the ophthalmic system may implement dynamic vision correction by initiating an eye-prescription configurator program”); and  
measure the person visual parameter of the person relative to at least one visual or visual-motor behaviour of the person, the person visual parameter comprising a visual- motor parameter indicative of the visual-motor behaviour of the person (Samec, Abstract, “detect a physiological parameter of the user’s body, including their eyes”; [0003], “diagnosing, monitoring, and treating health conditions and ailments, including ophthalmic as well as other conditions and ailments”; [0142], “the orientation of the gaze”; [0177], “focal length”; [0020] – [0022], “myopia”, “hyperopia”, “Astigmatism”; [01520], “the ophthalmic system may modify the color, magnification, shape, intensity, and/or distortion to correct for defects in the eye”; [01350], “performance characteristics of the eye that are outside the target performance range”; orientation, focal length, myopia, shape, distortion … performance characteristics are visual parameters of a person).  

Claim 2: The method according to claim 1, wherein the person visual parameter comprises: 
a visual behaviour parameter indicative of the visual behaviour of the person; or 
a visual-motor parameter indicative of the visual-motor behaviour of the person or 
a visual sensitivity parameter indicative of the visual sensitivity of the person, or 
a visual performance parameter indicative of the visual performance of the person (Samec, Abstract, “detect a physiological parameter of the user’s body, including their eyes”; [0003], “diagnosing, monitoring, and treating health conditions and ailments, including ophthalmic as well as other conditions and ailments”; [0142], “the orientation of the gaze”; [0177], “focal length”; [0020] – [0022], “myopia”, “hyperopia”, “Astigmatism”; [01520], “the ophthalmic system may modify the color, magnification, shape, intensity, and/or distortion to correct for defects in the eye”; [01350], “performance characteristics of the eye that are outside the target performance range”; orientation, focal length, myopia, shape, distortion … performance characteristics are visual parameters of a person); or 
a curvature visual perception data representative of the visual perception of the person for curvature shapes.  

Re claims 3 – 4:
Claim 3: The method according to claim 1, wherein the optical system comprises at least an ophthalmic lens (Samec, [1530]).  

Claim 4: The method according to claim 3, wherein the optical parameter of the ophthalmic lens comprises at least lens design data indicative of a lens design adapted to the person, the lens design comprising at least the dioptric lens design or geometrical parameters of the ophthalmic lens or prescription data or ophthalmic parameters relating to the ophthalmic requirements of the person (Samec, [1424]; [1434]).  

Re claim 5:
Claim 5: The method according to claim 1, wherein the person is equipped with the optical system during the modifying (Samec, [0230], “re-train to gradually align the convergence point of both eyes”;  [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713], “the same process may be repeated for both eyes (e.g., both eyes can be treated together applying the same correction to each eye or individually applying different correction to the left and right eyes”; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”).  

Re claim 7:
Claim 7: The method according to claim 1, wherein the measured value of the person visual parameter is compared to a scale to define a person visual index (Samec, [1845], “the wearer's eyes' response may be
compared against a correlation table that holds corresponding response values of various vision defects. For example, at block 1908, the ophthalmic system compares the information measured in block 1906 with a correlation table or other data corresponding to expected values of measurements for various vision defects”; Abstract, “one or more sensors to detect a physiological parameter of the user's body, including their eyes”; [1528], “the ophthalmic system may dynamically identify a first optical prescription at a first time and adjust the vision correction based on that prescription, and identify a second optical prescription at a second time and adjust the vision correction based on that second prescription”; [1784], “the ophthalmic system may go through an eye-prescription configurator program to determine vision defects”).  

Re claims 8 - 9:
Claim 8: The method according to claim 1, wherein the person visual parameter is measured upon a perception test carried out on the person (Samec, Abstract).  

Claim 9: The method according to claim 1, further comprising measuring flexibility of the person visual parameter based on the measurement of the person visual parameter (Samec, [1427]; [1709]; [1845], “corresponding response values of various vision defects”).  

Re claim 10:
Claim 10: The method according claim 1, wherein the modifying comprises at least:
presenting a set of visual patterns to the person, the set of visual patterns having a visual pattern parameter whose value for each visual pattern varies in the set, the visual pattern parameter being related to the person visual parameter (Samec, [2102], “The wearer may be asked to read the sequence of letter or numbers or describe shapes or patterns, providing a response via any of the response methods described above”); 
providing a reference value of the visual parameter of the person based on said visual patterns and on said optical parameter of the optical system, comparing the person visual parameter and the reference value so as to deduce whether the use of the optical system by the person is adapted when the person is equipped with the optical system and when the visual patterns are looked by the person (Samec, [1600], “Treatment can include, in some embodiments, minor adjustments to a compensating prism correction to gradually influence convergence of the eyes. For example, the amount of compensating prism correction and/or lateral image shift can be reduced during treatment to influence a weaker eye to converge to a targeted point. The amount of compensating prism correction and/or lateral image shift can be reduced over time during a single treatment or over the course of multiple treatments”; [1604]; [1713]; [1591], “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect. In some embodiments, the treatment protocol may be devised by a doctor or clinician or the treatment protocol may be devised at an external location and downloaded onto the ophthalmic system. The treatment protocol may comprise various parameters of the treatment protocol”), and 
providing a warning to the person based on the result of the comparing (Samec, [1283], “augmented reality head-mounted ophthalmic system is configured to provide an alert to the wearer while the therapy is delivered”; [2183], “The diagnostic system may be configured to send alerts to the user and/or a clinician in response to comparing the contemporaneous health data with the historical health data”; [1744]).  

Re claims 11 – 12:
Claim 11: The method according to claim 1, further comprising evaluating efficiency of the visual or visual-motor behaviour adapting.  Claim 12: The method according to claim 11, further comprising generating information related to an optical system adapted to the person based on the efficiency of the visual or visual-motor behaviour adapting (Samec, [0170], “determine the person's gaze based on movement of one or more of the person's eyes”; [0870], “to measure eye movement to de-noise the optical coherence tomography images”; [1439], “the inter-pupillary distance (IPD) (i.e., the distance between the user's eyes) may be compensate”).  

Re claims 13, 15:
Claim 13: A computer program product comprising one or more stored sequences of instructions that are accessible to a processor and which, when executed by the processor, causes the processor to carry out the steps of claim 1 (Samec, [01444]).  

Claim 15: The system according to claim 14, further comprising at least a mobile device, including a smartphone, and a camera embedded in the mobile device configured to receive the person visual parameter (Samec, fig. 26A; [1696], “This can be a smartphone, computer, tablet, or other computational device that is in wired or wireless communication with the device 1400. In some embodiments, the user interface features 1404 can be provided by a combination of different devices and systems linked to the device, … the user interface features 1404 can include capacitive features sensitive to touch, keyboards,
buttons, microphones, photodetectors, cameras, and/or a variety of software-implemented features provided by a graphical user interface”; [1806]).

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 
Applicant argues:
However, it is respectfully submitted that the claimed features cannot be directed to a mental process as the features cannot practically be performed by a human in the mind. As an example, Claim 1 recites, among other things, measuring of the person visual parameter of the person relative to at least one visual or visual-motor behaviour of the person. Such measuring simply cannot be performed in the human mind respectfully submitted that the pending claims cannot be directed to any abstract idea category. Since the claims are not directed to an abstract idea, 
it is respectfully submitted that the claims are patent eligible. Moreover, Applicant respectfully submits that the claims also contain a "practical application" as well as "significantly more." For example, the claims provide a technical improvement in that they improve the speed of adaptation to multifocal lenses for new wearers, to adapt to the wearing of multifocal lenses in the case of wearers experiencing difficulties in wearing multifocal lenses and to facilitate the transition between two multifocal lenses, for example in the case of a passage from bifocals to progressive lenses.
The Office respectfully disagrees.  The cited method steps in the claims have been routinely performs by human such as Ophthalmologist and family doctor.  A human doctor would have mentally select optical parameter based on a patient’s visual parameter (such as nearsighted or farsighted), mentally provide a target value (such as “20/20” vision), mentally generate a visual modifying step (such as correcting myopia in children), adapting and repeating visual modifying steps based on feedback.  There is nothing technical about the steps in the claim that improve a statutory product.  Furthermore, an Ophtalmologist would has provide the same alleged “technical improvement” without inclusion of the “system” and “circuit” in the claims.

Applicant argues:
one of ordinary skill in this particular art would have known the different techniques to
evaluate a subject's vision in term of diopter, astigmatism, etc. The same reasoning can be applied to visual-motor behavior.
The phrase “efficiency of a subject’s eyesight” has not clearly recited in the specification.  Specifically, Para. [0040], [0041], [0097], [0098] in original disclosure mirror the language uses in claims 11 and 12.  However, nowhere in the Applicant’s disclosure indicates that visual efficiency is related to diopter and astigmatism; nor provide any aforementioned techniques in the specification to calculate the visual efficiency.  There is no indication that one of an ordinary skill in the art would have known visual efficiency.  The Office respectfully submits that applicant to provide citation(s) in original disclosure to support the limitation: visual efficiency.

Applicant argues:
With regard to the terminology "visual parameter flexibility," this term would have been understood by one of ordinary skill in this art to be the flexibility of the human lens, which can be evaluated.
Again, the phrase “flexibility … visual parameter” has not clearly recited in the specification.  Specifically, Para. [0034], [0096] in original disclosure mirror the language uses in claim 9.  However, nowhere in the Applicant’s original disclosure describe the flexibility of the visual parameter.  There is no indication that one of an ordinary skill in the art would have known visual flexibility.  The Office respectfully submits that applicant to provide citation(s) in original disclosure to support the limitation.
Applicant argues:
Samec merely indicates that the system may adjust the vision correction based on a prescription or changes in the eyes of the user. However, no teaching or suggestion is offered by Samec of how to use progressive addition lenses in a better way. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argues:
Samec merely discusses that the ophthalmic system may be adapted to the wearer prescription or accommodation whereas in the claimed invention, the user is trained to better use progressive addition lenses. 
Consequently, it is respectfully submitted that Samec fails to disclose or somehow suggest, at least, measuring the person visual parameter of the person relative to at least one visual or visual-motor behaviour of the person, the person visual parameter comprising a visual-motor parameter indicative of the visual-motor behaviour of the person, as is recited in amended Claim 1. In fact, none of the references teaches or suggests such concepts. 
The office respectfully disagrees.  According to MPEP 2111 [R-5], during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.   A “visual parameter” relative to visual or visual-motor behavior of a person can be broadly interpreted as any value related to a person’s eyesight.  For example, Samec teaches visual parameters includes physiological parameter of eyes (Abstract), ophthalmic ailments ([0003]), orientation of gaze ([0142]), focal length ([0177]), myopia, hyperopia and Astigmatism ([0022]), defects in eye ([1520])…etc.  They are all examples of visual parameters. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715